Case 1:21-cv-04488-AT Document 44 Filed 07/30/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
RSE MARKETS, INC. DOC #
DATE FILED: _ 7/30/2021
Plaintiff,
-against- 21 Civ. 4488 (AT)
FORGE UNDERWRITING LIMITED. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ letters dated June 18, 21, 25, and 28, 2021. ECF Nos.
35-38. Accordingly:

1. Defendant’s request for leave to move to dismiss the complaint is DENIED;

2. Plaintiff's request for leave to move for partial summary judgment is GRANTED;
3. By September 6, 2021, Plaintiff shall file its motion for partial summary judgment;
4. By September 27, 2021, Defendant shall file its opposition papers; and

5. By October 11, 2021, Plaintiff shall file its reply papers, if any.

The deadline for Defendant to answer or otherwise respond to Plaintiff's complaint is
ADJOURNED until 21 days from the date of the Court’s resolution of Plaintiff's motion.

SO ORDERED.

Dated: July 30, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
